 



Exhibit 10.4
RESTRICTED STOCK AWARD AGREEMENT
(NON-EMPLOYEE DIRECTOR AWARD)
To:                                          Date of Grant:
                                         Number of Shares:
                                        
     Odyssey Healthcare, Inc., a Delaware corporation (the “Company”), is
pleased to grant you an award (the “Plan Award”) consisting of an aggregate of
                                shares (the “Restricted Shares”) of the
Company’s authorized Common Stock, subject to the terms and conditions set forth
in this Restricted Stock Award Agreement (this “Award Agreement”) and the
Odyssey Healthcare, Inc. 2001 Equity-Based Compensation Plan (the “Plan”). The
Plan Award is governed by the terms of this Award Agreement and, where
appropriate, the Plan. Any terms not defined herein shall have the meaning set
forth in the Plan.
     This Award Agreement sets forth the terms of the agreement between you and
the Company with respect to the Restricted Shares. By accepting this Award
Agreement, you agree to be bound by all of the terms hereof.
     1. Definitions. As used in this Award Agreement, the following terms have
the meanings set forth below:
          (a) “Board” means the Company’s Board of Directors.
          (b) “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in the State of Texas are authorized or
obligated by law or executive order to close.
          (c) “Change in Control” means, notwithstanding the terms of the Plan
or any provision herein to the contrary, the occurrence of any of the following
events:
          (i) The agreement to acquire or the completion of a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act by any individual, entity or group (within the meaning of section
13(d)(3) or 14(d)(2) of the Exchange Act)) (a “Person”), of 50% or more of
either (x) the then outstanding shares of Stock (the “Outstanding Stock”) or
(y) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of paragraph (iii) below; or
          (ii) A majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members constituting the Board prior to the date of the
appointment or election; or

 



--------------------------------------------------------------------------------



 



          (iii) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or an acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) the Outstanding Stock and Outstanding Company Voting Securities immediately
prior to such Business Combination represent or are converted into or exchanged
for securities which represent or are convertible into more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company, or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or the corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership of the Company existed prior to the Business Combination and (C)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
          (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          (d) “Committee” shall mean the committee or sub-committee established
by the Board to administer part or all of the Plan.
          (e) “Common Stock” means the common stock, par value $.001 per share,
of the Company as authorized from time to time.
          (f) “Date of Grant” means the Date of Grant first above written.
          (g) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.
          (h) “Person” means any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a limited liability company, a trust or other entity; a Person,
together with that Person’s Affiliates and Associates (as those terms are
defined in Rule 12b-2 under the Exchange Act), and any Persons acting as a
partnership, limited partnership, joint venture, association, syndicate or other
group (whether or not formally organized), or otherwise acting jointly or in
concert or in a coordinated or consciously parallel manner (whether or not
pursuant to any express agreement), for the purpose of acquiring, holding,
voting or disposing of securities of the Company with such Person, shall be
deemed a single “Person.”

2



--------------------------------------------------------------------------------



 



          (i) “Plan Award” has the meaning set forth in the first paragraph of
the Award Agreement.
          (j) “Subsidiary” means, with respect to any Person, any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.
     2. Escrow of Restricted Shares. The Company shall issue in your name a
certificate or certificates representing the Restricted Shares and retain that
certificate or those certificates until the restrictions on such Restricted
Shares expire as described in Sections 5, 6, or 7 of this Award Agreement or the
Restricted Shares are forfeited as contemplated in Sections 4 and 7 of this
Award Agreement. You shall execute one or more stock powers in blank for those
certificates and deliver those stock powers to the Company. You hereby agree
that the Company shall hold the certificate or certificates representing the
Restricted Shares and the related stock powers pursuant to the terms of this
Award Agreement until such time as such certificate or certificates are either
delivered to you or canceled pursuant to this Agreement.
     3. Ownership of Restricted Shares. From and after the time that a
certificate or certificates representing the Restricted Shares has been issued
in your name, you will be entitled to all the rights of absolute ownership of
the Restricted Shares, including the right to vote those shares and to receive
dividends thereon if, as, and when declared by the Board, subject, however, to
the terms, conditions and restrictions set forth in this Agreement.
     4. Restrictions; Forfeiture. The Restricted Shares are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated until
such restrictions are removed or expire as described in Section 5, 6, or 7 of
this Agreement. The Restricted Shares are also restricted in the sense that they
may be forfeited to the Company. You hereby agree that if the Restricted Shares
are forfeited, as provided in Section 7, the Company shall have the right to
deliver the certificate(s) representing the Restricted Shares to the Company’s
transfer agent for cancellation or, at the Company’s election, for transfer to
the Company to be held by the Company in treasury or any designee of the
Company.
     5. Expiration of Restrictions and Risk of Forfeiture. The restrictions on
all of the Restricted Shares granted pursuant to this Award Agreement will
expire and become transferable and nonforfeitable on the first anniversary of
the Date of Grant, provided, however, that such restrictions will expire on such
date only if you have been a non-employee director continuously from the Date of
Grant through the first anniversary of the Date of Grant.
     6. Adjustment Provisions.
          (a) Recapitalization, Etc. In the event there is any change in the
outstanding Common Stock of the Company by reason of any reorganization,
recapitalization, stock split, stock dividend, combination of shares or
otherwise, there shall be substituted for or added to each share of Common Stock
theretofore appropriated or thereafter subject, or which may become subject, to
this Plan Award, the number and kind of shares of stock or other securities into
which each outstanding share of Common Stock shall be so changed or for which
each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be.

3



--------------------------------------------------------------------------------



 



Adjustment under the preceding provisions of this section will be made by the
Committee, whose determination as to what adjustments will be made and the
extent thereof will be final, binding, and conclusive. No fractional interest
will be issued under the Plan on account of any such adjustment.
          (b) Change in Control of the Company. In the event of any proposed
Change in Control, the Board shall take such action as it deems appropriate to
effectuate the purposes of this Plan Award and to protect you, which action may
include, but without limitation, any one or more of the following:
(i) acceleration or change of the date of the lapse of restrictions applicable
to this Plan Award; (ii) arrangement with you for the payment of appropriate
consideration to you for the cancellation and surrender of the Plan Award; and
(iii) in any case where equity securities other than Common Stock of the Company
are proposed to be delivered in exchange for or with respect to Common Stock of
the Company, arrangements providing that the Plan Award shall become a Plan
Award with respect to such other equity securities.
     7. Termination of Director Status. Subject to Section 5, if you cease to be
a non-employee director of the Company or any of its Subsidiaries for any
reason, including but not limited to your death or disability, then that
portion, if any, of this Plan Award for which restrictions have not lapsed as of
the date of termination shall become null and void; provided, however, that the
portion, if any, of this Plan Award for which restrictions have expired as of
the date of such termination shall survive such termination.
     8. Leave of Absence. With respect to the Plan Award, the Company may, in
its sole discretion, determine that if you are on leave of absence for any
reason you will be considered to still be a non-employee director of the
Company, provided that rights to the Restricted Shares during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.
     9. Delivery of Certificates of Stock. Promptly following the expiration of
the restrictions on the Restricted Shares as contemplated in Sections 5, 6, and
7 of this Award Agreement, the Company shall cause to be issued and delivered to
you or your designee a certificate representing the number of Restricted Shares
as to which restrictions have lapsed, free of any restrictive legend relating to
the lapsed restrictions. The value of such Restricted Shares shall not bear any
interest owing to the passage of time.
     10. Conditions to Delivery of Stock and Registration. Nothing herein shall
require the Company to issue any shares with respect to the Plan Award if
(a) that issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act of 1933 or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect or
(b) the withholding obligation as provided in Section 15 has not been satisfied.
     From time to time, the Board and appropriate officers of the Company shall
and are authorized to take whatever actions are necessary to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make shares of Common Stock available for issuance.

4



--------------------------------------------------------------------------------



 



     11. Furnish Information. You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation.
     12. Remedies. The parties to this Award Agreement shall be entitled to
recover from each other reasonable attorneys’ fees incurred in connection with
the enforcement of the terms and provisions of this Award Agreement whether by
an action to enforce specific performance or for damages for its breach or
otherwise.
     13. Information Confidential. As partial consideration for the granting of
the Plan Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Award Agreement; provided, however, that such information may
be disclosed as required by law and may be given in confidence to your spouse,
tax and financial advisors, or to a financial institution to the extent that
such information is necessary to secure a loan. In the event any breach of this
promise comes to the attention of the Company, it shall take into consideration
that breach in determining whether to recommend the grant of any future similar
award to you, as a factor militating against the advisability of granting any
such future award to you.
     14. Consideration. No restriction on the Restricted Shares shall lapse
unless and until you have performed services for the Company or any of its
Subsidiaries that the Company believes is equal to or greater in value than the
par value of the Common Stock subject to this Plan Award.
     15. Continuation of Director Status. Nothing contained in this Award
Agreement shall confer upon you the right to continue as a non-employee director
of the Company or any Subsidiary.
     16. No Liability for Good Faith Determinations. The Company and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Award Agreement or the Restricted Shares
granted hereunder.
     17. No Guarantee of Interests. The Board and the Company do not guarantee
the Common Stock of the Company from loss or depreciation.
     18. Company Records. Records of the Company or its Subsidiaries regarding
your service and other matters shall be conclusive for all purposes hereunder,
unless determined by the Company to be incorrect.
     19. Company Action. Any action required of the Company shall be by
resolution of its Board or by a Person authorized to act by resolution of the
Board.
     20. Severability. If any provision of this Award Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Award Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included herein.

5



--------------------------------------------------------------------------------



 



     21. Arbitration. You and the Company agree, upon written request of either
you or the Company, to the resolution by binding arbitration of all claims,
demands, causes of action, disputes, controversies or other matters in question
(“Claims”), whether or not arising out of this Award Agreement or your service
(or its termination), whether arising in contract, tort or otherwise and whether
provided by statute, equity or common law, that the Company may have against you
or that you may have against the Company or its parents, subsidiaries or
affiliates, and each of the foregoing entities’ respective officers, directors,
employees or agents in their capacity as such or otherwise, if such Claim is not
resolved by the mutual written agreement between you and the Company, or
otherwise, within 30 days after notice of the dispute is first given. Claims
covered by this Section 22 include without limitation claims by you for breach
of this Award Agreement, wrongful termination, discrimination (based on age,
race, sex, disability, national origin, sexual orientation, or any other
factor), harassment and retaliation. Any arbitration shall be conducted in
accordance with the Federal Arbitration Act (“FAA”) and, to the extent an issue
is not addressed by the FAA, with the then-current National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) or such other rules of the AAA as are applicable to the claims asserted.
If a party refuses to honor its obligations under this Section 22, the other
party may compel arbitration in either federal or state court. The arbitrators
shall apply the substantive law of Delaware (excluding choice-of-law principles
that might call for the application of some other jurisdiction’s law) or federal
law, or both as applicable to the claims asserted. The arbitrators shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability or enforceability or formation of this Award Agreement (including
this Section 22), including any claim that all or part of the Award Agreement is
void or voidable and any claim that an issue is not subject to arbitration. The
results of arbitration will be binding and conclusive on the parties hereto. Any
arbitrators’ award or finding or any judgment or verdict thereon will be final
and unappealable. All parties agree that venue for arbitration will be in
Dallas, Texas, and that any arbitration commenced in any other venue will be
transferred to Dallas, Texas, upon the written request of any party to this
Award Agreement. In the event that an arbitration is actually conducted pursuant
to this Section 22, the party in whose favor the arbitrator renders the award
shall be entitled to have and recover from the other party all costs and
expenses incurred, including reasonable attorneys’ fees, reasonable costs and
other reasonable expenses pertaining to the arbitration and the enforcement
thereof and such attorneys fees, costs and other expenses shall become a part of
any award, judgment or verdict. Any and all of the arbitrators’ orders,
decisions and awards may be enforceable in, and judgment upon any award rendered
by the arbitrators may be confirmed and entered by any federal or state court
having jurisdiction. All arbitrations will have three individuals acting as
arbitrators: one arbitrator will be selected by you, one arbitrator will be
selected by the Company, and the two arbitrators so selected will select a third
arbitrator; provided that (a) you or the Company shall use reasonably diligent
efforts to select its respective arbitrator within 60 days after a matter is
submitted to arbitration and (b) the parties (including arbitrators) shall not
be limited to selecting arbitrators from only the AAA’s lists of arbitrators.
Any arbitrator selected by a party will not be affiliated, associated or related
to the party selecting that arbitrator in any matter whatsoever. The arbitration
hearing shall be conducted within 60 days after the selection of the
arbitrators. All privileges under state and federal law, including
attorney-client, work product and party communication privileges, shall be
preserved and protected. The decision of the majority of the arbitrators will be
binding on all parties. Arbitrations will be conducted in a manner so that the
final decision of the arbitrators will be

6



--------------------------------------------------------------------------------



 



made and provided to you and the Company no later than 120 days after a matter
is submitted to arbitration. All proceedings conducted pursuant to this
agreement to arbitrate, including any order, decision or award of the
arbitrators, shall be kept confidential by all parties. YOU ACKNOWLEDGE THAT BY
SIGNING THIS AWARD AGREEMENT, YOU ARE WAIVING ANY RIGHT THAT YOU MAY HAVE TO A
JURY TRIAL OR A COURT TRIAL, OF ANY SERVICE-RELATED CLAIM ALLEGED BY YOU.
     22. Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.
     The Company and you agree that any notices shall be given to the Company or
to you at the following addresses:

         
 
  Company:    717 N. Harwood
 
      Suite 1500
 
      Dallas, TX 75201
 
      Attention: General Counsel
 
       
 
  Holder:   At your current address as shown in the Company’s records.

     23. Waiver of Notice. Any person entitled to notice hereunder may waive
such notice in writing.
     24. Successors. This Award Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
     25. Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
     26. Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Texas except to the extent Texas law is preempted by federal law. The obligation
of the Company to sell and deliver Common Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Common
Stock.
     27. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof,

7



--------------------------------------------------------------------------------



 



be in full satisfaction of all claims of such Persons hereunder. The Company may
require you or your legal representative, heir, legatee or distributee, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
     28. Amendment. This Award Agreement may be amended by the Board; provided,
however, that no amendment may decrease your rights inherent in this Plan Award
prior to such amendment without your express written consent.
     29. The Plan. This Award Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Award Agreement to be
executed by its duly authorized officer as of the Date of Grant first above
written.

             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

ACKNOWLEDGED AND AGREED:

         
By:
       
Name:
 
 
   
 
 
 
   

9